Citation Nr: 1202818	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of surgical repair of the right knee with degenerative changes, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for low back strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.   

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The  issues of entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and entitlement to service connection for lumbar spondylosis and degenerative disc disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board hearing transcript page 14 and September 2009 Department of Army correspondence.)  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Right knee

The Veteran is service connected for residuals of surgical repair of the right knee with degenerative changes, currently evaluated as 20 percent disabling.  The claims folder includes June 2006 and June 2007 VA examination reports.  The claims folder also includes an April 2010 VA examination report for the left knee, which notes the Veteran's degrees of extension and flexion of the right knee.  The Veteran testified at the October 2011 Travel Board hearing that his disability has worsened over the last three to four years.  (See Board hearing transcript, page 10.)  He also testified that he was told in July of 2010 that he would need a knee replacement (See Board hearing transcript, page 8.)

The Veteran is competent to testify that he has had an increase in knee pain and difficulty walking since the 2007 examination, which was more than four years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts that his knee disability has worsened since the 2007 examination, the Board finds that another VA examination to determine the extent of the Veteran's service-connected right knee disability is warranted.  

The Board acknowledges that the April 2010 VA examination report reflects the degrees of the Veteran's right knee extension and flexion; however, the purpose of that examination was to ascertain the symptoms of the Veteran's left knee.  Thus, the examination was not a complete examination of the right knee.  

The Board also finds that VA should attempt to obtain all pertinent examination and treatment records, which are not already associated with the claims file, to include records from the Community Based Outpatient Clinic (CBOC) in Columbus, Georgia, and VA medical centers (VAMCs) in Decatur, Georgia, and Tuskegee, Montgomery, and Birmingham Alabama.

Low back strain 

The Veteran is service connected for low back strain, currently evaluated as 10 percent disabling.   The Veteran testified at the October 2011 Travel Board hearing that his disability has worsened over the last three to four years.  The most recent VA examination report is from June 2007.  (See Board hearing transcript, page 14.)  

As noted above, the Veteran is competent to testify that he has had an increase in pain and difficulty since the June 2007 VA examination.  Thus, the Board finds that another VA examination to determine the extent of the Veteran's service-connected right knee disability is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the claims folder includes Department of the Army correspondence dated in September 2009 which reflects that the Veteran has "severe lumbar spondylosis and degenerative disc disease."  The Veteran is not service connected for lumbar spondylosis and degenerative disc disease.  Therefore, when providing an opinion on the extent of the Veteran's low back strain, the examiner should distinguish symptoms associated with low back strain from any other non-service connected disability.  

The Board also finds that VA should attempt to obtain all pertinent examination and treatment records, which are not already associated with the claims file to include records from the Columbus, Georgia CBOC, Decatur, Georgia VAMC, Tuskegee, Alabama VAMC, Birmingham, Alabama VAMC, and Montgomery, Alabama VAMC. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his low back strain and right knee disability and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records which are not already associated with the claims file, to include records from the Columbus, Georgia CBOC, Decatur, Georgia VAMC, Tuskegee, Alabama VAMC, Birmingham, Alabama VAMC, and Montgomery, Alabama VAMC. 

2.  Schedule the Veteran for a VA examination to determine the extent of his service connected right knee disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.

3.  Schedule the Veteran for a VA examination to determine the extent of his service connected low back strain disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In providing an opinion, the examiner should distinguish symptoms associated with low back strain from symptoms from any other non-service connected disability.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



